Citation Nr: 1622014	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis, to include as due to herbicide exposure. 

4.  Entitlement to an initial rating in excess of 30 percent prior to February 10, 2011, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 

5.  Entitlement to an initial rating in excess of 30 percent prior to July 16, 2013, and in excess of 60 percent thereafter for onychomycosis of the bilateral feet. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 until April 1970.  His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and Detroit, Michigan, respectively. 

During the course of the appeal, in a rating decision dated in February 2013, the Detroit RO increased the rating for the Veteran's service-connected PTSD to 70 percent effective February 10, 2011; and increased the rating for the Veteran's service-connected bilateral feet onychomycosis to 30 percent effective October 30, 2008.  In a rating decision dated in August 2014, the Detroit RO increased the rating for the Veteran's service-connected bilateral feet onychomycosis from 30 percent to 60 percent effective July 16, 2013.  Therefore, such issues have been characterized as shown on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (as the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded); Fenderson v. West, 12 Vet. App. 119 (1999) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).

In February 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of evidence associated with the record since the issuance of the January 2011 statement of the case and February 2013 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for tinnitus is addressed in the decision below.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset during his combat service in Vietnam, and has continued to the present time.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations with respect to this claim. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258, 271 (2015), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for constant bilateral ringing in his ears, which he says he has had since his service in Vietnam.  See, e.g., April 2009 VA audiology examination; and February 2016 Board Hearing Transcript, pp. 9-10.  During his 2016 Board hearing he testified that on one particular occasion during combat he was blown off his feet by an exploding enemy artillery shell and knocked unconscious.  Transcript, pp. 8-9.  He testified that his ears were ringing when he came to.  Id.

38 U.S.C.A. § 1154(a) directs that, where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.   

Additionally, the Veteran's service personnel records also document the receipt of the Combat Action Ribbon.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of tinnitus.  

Furthermore, the Veteran has competently and credibly testified to experiencing tinnitus since his military service.  In this regard, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App 370, 374 (2002).  At his April 2009 VA examination, he reported having constant bilateral ringing in his ears since Vietnam.  He repeated such assertions at his February 2016 Board hearing before the undersigned.  In light of his consistent statements, and testimony offered under oath, the Board finds no reason to doubt his credibility.

The Board acknowledges that the April 2009 VA examiner determined that the Veteran's tinnitus was less likely than not caused by his history of military exposure or any event or injury during military service.  Rather, such was more likely than not caused by the Veteran's history of occupational and recreational noise exposure in civilian life.  However, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his combat service in Vietnam, and has continued to the present time.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that, at his February 2016 hearing, the Veteran testified that he received all of his treatment for his disorders through the VA Healthcare System.  In connection with the discussion regarding his bilateral hearing loss, he reported that he was seen in December 2015, at which time hearing aids were prescribed.  As such, the undersigned and the Veteran's representative agreed that an attempt would be made to have the RO obtain VA treatment records dated from January 2014, the date of the most recent records on file, to the present from the Ann Arbor, Battle Creek, and Wyoming, Michigan, VA facilities and associate them with the records; however, such has not been accomplished to date.  

Furthermore, while the need to obtain such records was discussed in the context of the Veteran's bilateral hearing loss claim, he indicated that he also received VA treatment for his PTSD, onychomycosis of the bilateral feet, and arthritis.  In this regard, pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  Consequently, as referable to all remaining claims, a remand is necessary to obtain VA treatment records dated from January 2014 to the present.  

Additionally, at the April 2009 VA audiological examination, the examiner noted that the Veteran had undergone routine annual hearing tests in connection with his employment.  Therefore, an attempt should be made to obtain such records on remand. 

With regard to the Veteran's claim for service connection for bilateral hearing loss and arthritis, he testified at his February 2016 Board hearing that he recalled that on one occasion during combat he was blown eight feet down into a bunker by an enemy artillery shell that exploded about 4 feet away from him.  He testified that the shell destroyed the bunker flash wall, and that he sustained a shrapnel wound to the neck and lost consciousness at that time.  He averred that he must have fallen on his shoulders and head because his helmet flew off during the incident; and added that he was treated by corpsmen and then returned to duty, and that his neck, back, and shoulders hurt for about two to three days afterwards.  See Board Hearing Transcript, pp. 8-9.  Although not specifically documented in his personnel records, this former Marine has a Combat Action Ribbon, and his account of immediate proximity to, and injury from, an enemy shell blast while in combat in Vietnam is credible.  38 U.S.C.A. § 1154(b).

On VA audiology examination in April 2009, the examiner opined that the Veteran's hearing loss was less likely related to his 3 years' in-service noise exposure and more likely related to his 30+ years of industrial and recreational noise exposure after service because his civilian noise exposure was significantly more continuous and for many more years.  However, during his February 2016 Board hearing the Veteran presented evidence that was not before the April 2009 examiner.  He testified that he was provided and wore hearing protection at his post-service factory jobs and while hunting, and that he subsequently worked in a quiet environment as a Mail Carrier with the U.S. Postal Service.  Transcript, pp. 13-15.  Accordingly, an addendum opinion should be obtained.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value). 

As for the claim for arthritis, post-service VA medical records dating from October 2008 show a diagnosis of arthritis and intervertebral disc disorder with myelopathy in the lumbar region, and note that the Veteran underwent a lumbar diskectomy in 1980 and 1983 at L4-L5; however, there is no record of any diagnosis or treatment for arthritis during service or in the year after service.  Even so, during his February  2016 Board hearing, the Veteran testified that he has arthritis in his knees, back, neck, and feet, and suggested that his arthritis may be secondary to his eight foot fall down a bunker during combat.  Board Hearing Transcript, pp. 8, 12-13.  Consequently, the Board finds that the Veteran should be afforded a VA examination so as to determine the nature and etiology of any arthritis present in the Veteran's knees, back, neck, and feet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, with regard to the Veteran's claim for a TDIU, such matter is inextricably intertwined with the remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, adjudication of such matter must be deferred pending the outcome of such issues.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include his employer who conducted routine annual hearing tests.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from January 2014 to the present from the Ann Arbor, Battle Creek, and Wyoming, Michigan, facilities.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the April 2009 VA examiner for an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  If the examiner who drafted the April 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

Following a review of the claims file, to specifically include a copy of the February 2016 Board hearing transcript, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his military service, to include his acknowledged in-service noise exposure or any incident of his combat service, to include the enemy shell blast that blew the Veteran eight feet down into a bunker and knocked him unconscious?

(B)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that bilateral hearing loss manifested within one year of the Veteran's discharge from service in April 1970, i.e., by April 1971?  If so, please describe the manifestations.

In offering such opinions, the examiner should accept as true the Veteran's in-service noise exposure and the shell blast incident as such are consistent with the circumstances of his documented combat service.  The examiner should also consider the Veteran's testimony at the February 2016 Board hearing that he was provided and wore hearing protection at his post-service factory jobs and while hunting, and that he subsequently worked in a quiet environment as a Mail Carrier with the U.S. Postal Service.

A rationale for any opinion offered should be provided.

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his claimed arthritis.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should address the following inquiries:

(A)  Please identify all joints in which arthritis is present, to specifically include an indication as to whether such is present in the Veteran's knees, back, neck, and feet.

(B)  For each joint in which arthritis is present, is it at least as likely as not (i.e., a 50 percent probability or greater) that such disorder is related to the Veteran's military service, to any incident of his combat service, to include the enemy shell blast that blew the Veteran eight feet down into a bunker and knocked him unconscious, or his acknowledged herbicide exposure?

(C)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that arthritis manifested within one year of the Veteran's discharge from service in April 1970, i.e., by April 1971?  If so, please describe the location and manifestations.

In offering such opinions, the examiner should accept as true the Veteran's report of the shell blast incident as such is consistent with the circumstances of his documented combat service.  

A rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


